Case 1:18-cv-08529-JMF Document 105 Filed 10/14/20 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

KEITH DREW,

Plaintiff,
18-CV-8529 (JMF)
“y-

ORDER
CITY OF NEW YORK etal.,

Defendants.

 

JESSE M. FURMAN, United States District Judge:

The Court understands from Magistrate Judge Netburn that this case may be on the verge
of settlement. Any and all deadline are STAYED. Defendants shall, in the absence of a
stipulation of settlement or dismissal, submit a status letter no later than 30 days from the date
of this Order.

SO ORDERED. CO) ,
Dated: October 14, 2020

New York, New York SSE M-FURMAN
nited States District Judge
